Citation Nr: 1008869	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-08 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Unfortunately, the Board must remand this claim to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
further development and consideration.  VA will notify the 
Veteran if further action is required.


REMAND

Before addressing this claim on its underlying merits, the 
Board finds that additional development of the evidence is 
required.

The Veteran contends that she is entitled to service 
connection for a low back disorder.  She states that she has 
suffered from low back pain for many years but she began 
experiencing back spasms in May 2000 while conducting her 
duties as Dining Hall Supervisor.  The Veteran states that 
she received treatment for her low back thereafter.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  



According to applicable regulation, VA must provide the 
Veteran a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Regarding this claim, a VA medical examination and opinion 
are needed to determine the exact diagnosis(es) of the 
Veteran's low back disorder, and whether any diagnosis is 
attributable to her military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of a 
current low back disorder.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In the December 2006 VA compensation examination, 
the VA examiner diagnosed the Veteran with "arthritis of the 
lower spine."  However, the examiner also stated there was 
no physical evidence to substantiate the diagnosis, including 
x-ray evidence.  Regardless, private treatment records and 
results from an MRI from Dr. J.P. submitted by the Veteran in 
March 2007, show the existence of a "2.0 cm benign cavernous 
hemangioma in the right aspect of the sacrum at the level of 
S2 seen only on the sagittal images."  These private 
treatment records also note evidence of sacroilitis.  
Furthermore, the Veteran was diagnosed with mild facet 
degenerative joint disease, without listhesis or spondylosis 
in March 2005.  Therefore, these findings are sufficient to 
establish a current low back disorder.  

Additionally, the claims file shows evidence of in-service 
incurrence of a relevant disease or injury, specifically a 
diagnosis of a low back strain in June 2000.  An October 2002 
STR notes that the Veteran sought treatment following an 
incident when a piece of exercise equipment fell on her 
shoulders.  She complained of back pain at that time.  In 
September 2003, an STR also specifically mentions 
intermittent back spasms.  In March 2005, she was diagnosed 
with lumbago.  It was noted that there was x-ray evidence of 
some facet arthropathy at L5 and S1.  Overall, the Veteran's 
STRs are replete with numerous mentions of muscles spasms, 
low back pain, and incidents involving her low back at least 
beginning in 2000.  Finally, the Veteran listed her back on 
the pre-separation medical report in March 2006.  The 
frequency of her complaints indicates the possibility of a 
chronic residual disability involving her low back.  

Consequently, the determinative issue is whether the 
Veteran's current low back disorder is somehow attributable 
to her military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this regard, 
there is insufficient evidence of record to make this 
determination.  Therefore, an examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
compensation examination of the spine for a 
medical opinion clarifying what specific low 
back disorder she currently has, i.e., a 
definitive diagnosis.  For all conditions 
diagnosed, a medical nexus opinion is also 
needed as to whether it is at least as 
likely as not any diagnosis is attributable 
to the Veteran's military service, to 
include a discussion of any relationship to 
the back complaints noted in the service 
treatment records.

The Veteran is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse 
consequences on this pending claim.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

The term "at least as likely as not" 
(50 percent or greater probability) does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

2.  Then readjudicate the claim for service 
connection for a low back disorder on a de 
novo basis, in light of the additional 
evidence.  If this claim is not granted to 
the Veteran's satisfaction, send her an SSOC 
and give her an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this remaining claim.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



